EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claims 1 & 28 are allowable over the prior art of record. The restriction requirements among the different sets of Species A-C, Species i-ii, Species 1-3, & Species a-b, as set forth in the Office action mailed on 10/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 10/20/2021 is withdrawn.
Accordingly, Claims 9-10, 14, & 16, which are directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Drawings
The examiner approves applicant’s replacement drawings filed 04/07/2022.  Accordingly, the previous objections to the drawings are hereby withdrawn.

Specification
The examiner approves applicant’s new title filed 04/07/2022 of:
OLED DISPLAY APPARATUS INCLUDING FIRST AND SECOND PLURALITIES OF OPPOSITE ELECTRODES HAVING DIFFERENT SHAPES CORRESPONDING TO A DISPLAY AREA AND SENSOR AREA

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 04/07/2022.









REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-16, 28, & 30 are allowed because the closest prior art of record (i.e. Ho) neither anticipates nor renders obvious the limitations of independent Claims 1, 2, & 28, each similarly including a display apparatus comprising, inter alia: 
a display area and a sensor area, the sensor area including a transmission area; a plurality of pixel electrodes disposed on the substrate and a plurality of emission layers disposed on each of the plurality of pixels electrodes;
a plurality of first opposite electrodes and a plurality of second opposite electrodes, which have different shapes respectively, are electrically connected to each other (see Claim 1); or 
each of the plurality of first opposite electrodes has a shape of a first quadrangle with a first width in a first direction, each of the plurality of second opposite electrodes has a shape of a second quadrangle with a second width in the first direction, and wherein projections project from four vertexes of the second quadrangle, and wherein the shape of each of the plurality of first opposite electrodes is different from the shape of each of the plurality of second opposite electrodes (see Claim 2); or
wherein the second shape comprises a rectangle with a notch on each side, and wherein the notch on at least one side of at least two of the plurality of second opposite electrodes borders the at least one transmission area in the plan view, wherein a portion of the transmission area corresponds to the notch on at least one side of the at least two of the plurality of second opposite electrodes (Claim 28);
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892